 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    ETUATE SEKONA,                                       Case No. 1:19-cv-0399-AWI-BAM (PC)
11                        Plaintiff,                       FINDINGS AND RECOMMENDATION
                                                           RECOMMENDING DISMISSAL OF
12            v.                                           ACTION, WITH PREJUDICE, FOR FAILURE
                                                           TO STATE A CLAIM FOR RELIEF
13    R. TRUJILLO, et al.,
                                                              (ECF No. 16)
14                        Defendants.
                                                           FOURTEEN-DAY DEADLINE
15

16

17           Plaintiff Etuate Sekona (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff’s first amended complaint,
19   filed on December 16, 2019, is currently before the Court for screening. (ECF No. 16.)
20           I.      Screening Requirement and Standard
21           The Court is required to screen complaints brought by prisoners seeking relief against a
22   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
23   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous
24   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary
25   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
26           A complaint must contain “a short and plain statement of the claim showing that the
27   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
28
                                                          1
 1   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 2   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 3   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

 4   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

 5   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 6          To survive screening, Plaintiff’s claims must be facially plausible, which requires

 7   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

 8   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

 9   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

10   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

11   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

12          II.     Plaintiff’s Allegations

13          Plaintiff is currently housed at Kern Valley State Prison (“KVSP”), where the events in

14   the complaint are alleged to have occurred. Plaintiff names the following defendants: (1) Raquel

15   Trujillo, Correctional Counselor; (2) L. Martinez, (3) A. Sotelo, and (4) Sillas.

16          Plaintiff was moved to KVSP in November 2016. He saw the ICC committee on

17   November 29, 2016, which let Plaintiff keep his single cell status. On his annual review, on

18   January 25, 2018, his counselor Defendant R. Trujillo, CCII counselor, moved and recommended

19   to ICC committee to deny Plaintiff’s single cell status. Trujillo did this intentionally and with

20   knowledge that Plaintiff’s safety was at risk. Plaintiff asked Trujillo and requested of her that it
21   was a mistake to take him off single cell because he was assaulted once in MCSP (Mule Creek

22   State Prison) on June 24, 2014, causing great harm. Plaintiff is an ADA disability from this

23   assault, uses a wheelchair and unable to defend himself. Plaintiff was afraid of another attack

24   inside by his cell mate again. Trujillo said that he would have to wait for his next annual review

25   in 2019. He told her he would be assaulted again before his next annual review. On November

26   17, 2018, Plaintiff was assaulted by his cell mate causing a concussion, head and face injuries,
27   including bleeding to his brain. He was hospitalized for 2 days and continues to suffer loss of

28   memory loss, dizziness, and headaches.
                                                        2
 1           Plaintiff alleges that the four named defendants “intentionally knowledge failure to acted

 2   to protected me from another risk or dangerous to my safety and security.”        (ECF No. 16, p. 4

 3   [text unedited].) Plaintiff alleges a conspiracy with defendant Sillas and the chair of the ICC,

 4   Defendant Martinez, which deprived him of his right to protection of single cell status.

 5           Plaintiff also complains about being convicted, “wrongfully convicted to C-Status,” which

 6   added another 30-60 days to his sentence, and placed in the hole for 6 months. He was also

 7   deprived of his food, hot pot, T.V., fan. This was done in retaliation of his first amendment rights

 8   “because of my request of single cell.” (ECF No. 16, p.6.) Plaintiff claims that being placed in

 9   the hole and adding time to his sentence was violation of his 5th Amendment right against double

10   jeopardy.

11           Plaintiff alleges that Defendant Martinez was the chairman of the ICC on January 10,

12   2019. He, “with intentional knowledge,” conspired with Defendants Trujillo and Sillas to deny

13   Plaintiff’s safety and security from another assault. Plaintiff asked Defendant Sillas several times

14   for single cell status, but Sillas retaliated against Plaintiff and refused to give him single cell

15   status. Plaintiff was put on C-status, in the hole, in discrimination for his race and ADA disability.

16   Plaintiff was not fighting with his cellmate and wrongly convicted. Defendant Sotelo was the

17   hearing officer and heard his case on November 28, 2018 and again on December 29, 2018

18   because of fraudulent reports. There was no investigation or witnesses called in denial of due

19   process. Sotelo was racist.

20           Defendants did this conduct in their individuals and official capacities. Plaintiff seeks
21   damages.

22           III.    Discussion

23           A.      Federal Rule of Civil Procedure 8

24           Plaintiff’s complaint fails to comply with Federal Rule of Civil Procedure 8. Pursuant to

25   Rule 8, a complaint must contain “a short and plain statement of the claim showing that the

26   pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed factual allegations are not required, but
27   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

28   statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation omitted). Plaintiff must set forth
                                                          3
 1   “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 2   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). While factual allegations are

 3   accepted as true, legal conclusions are not. Id.; see also Twombly, 550 U.S. at 556–557; Moss,

 4   572 F.3d at 969.

 5           As indicated above, Plaintiff’s complaint is short but it is not a plain statement of his

 6   claims. It contains multiple incoherent phrases and conclusory statements. It is less clear than

 7   the original complaint. As pled, Plaintiff’s complaint does not clearly and succinctly state what

 8   happened or when it happened. Absent clear factual allegations, the Court can neither identify the

 9   nature of Plaintiff’s claims nor assess whether he has stated a cognizable claim for relief.

10           B.      Official Capacity

11           Plaintiff again sues the individual defendants in their official capacity. To the extent

12   Plaintiff is attempting to pursue damages claims against the named Defendants in their official

13   capacities, he may not do so. “The Eleventh Amendment bars suits for money damages in federal

14   court against a state, its agencies, and state officials in their official capacities.” Aholelei v. Dep’t.

15   of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citations omitted). However, the Eleventh

16   Amendment does not bar suits seeking damages against state officials in their personal capacities,

17   Hafer v. Melo, 502 U.S. 21, 30 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003), or suits

18   for injunctive relief brought against state officials in their official capacities, Austin v. State

19   Indus. Ins. Sys., 939 F.2d 676, 680 n.2 (9th Cir. 1991). Thus, Plaintiff may only proceed against

20   Defendants in their individual capacities for monetary damages.
21           C. Eighth Amendment - Failure to Protect

22           Although still unclear, it appears that Plaintiff may be attempting to assert a claim for

23   failure to protect him from harm based on the attack by his cellmate, which Plaintiff contends

24   resulted from the Defendants’ removal of his single cell status.

25           Prison officials have a duty under the Eighth Amendment to protect prisoners from

26   violence at the hands of other prisoners because being violently assaulted in prison is simply not
27   part of the penalty that criminal offenders pay for their offenses against society. Farmer v.

28   Brennan, 511 U.S. 825, 83334, 114 S.Ct. 1970, 28 L.Ed.2d 811 (1994); Clem v. Lomeli, 566 F.3d
                                                          4
 1   1177, 1181 (9th Cir.2009); Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir.2005). However,

 2   prison officials are liable under the Eighth Amendment only if they demonstrate deliberate

 3   indifference to conditions posing a substantial risk of serious harm to an inmate; and it is well

 4   settled that deliberate indifference occurs when an official acted or failed to act despite his

 5   knowledge of a substantial risk of serious harm. Farmer, 511 U.S. at 834, 841; Clem, 566 F.3d at

 6   1181; Hearns, 413 F.3d at 1040.

 7          “While the Eighth Amendment requires prison officials to provide prisoners with the basic

 8   human needs, including reasonable safety, it does not require that the prisoners be comfortable

 9   and provided with every amenity.” Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982) ). A

10   housing assignment may be “restrictive and even harsh,” but will not violate the Eighth

11   Amendment unless it “either inflicts unnecessary or wanton pain or is grossly disproportionate to

12   the severity of crimes warranting imprisonment.” Rhodes v. Chapman, 452 U.S. 337, 348–49

13   (1981) (finding inmates had no constitutional right to be housed in single cells). Only where

14   prison officials knew that a housing assignment posed an excessive risk to an inmate's safety will

15   placement with a particular inmate have constitutional implications. Estate of Ford v. Ramirez–

16   Palmer, 301 F.3d 1043, 1050 (9th Cir.2002).

17          An inmate has no constitutional right to a particular security classification or housing. See

18   Meachum v. Fano, 427 U.S. 215, 224–25 (1976) (no liberty interest protected by the Due Process

19   Clause is implicated in a prison's reclassification and transfer decisions); see also Myron v.

20   Terhune, 476 F.3d 716, 718 (9th Cir. 2007). Neither the Eighth nor the Fourteenth Amendment
21   endows prisoners with a right to be housed in a particular part of the prison or with a particular

22   inmate. See Meachum v. Fano, 427 U.S. at, 224–25 (no liberty interest in placement in particular

23   facility); Allen v. Purkett, 5 F.3d 1151, 1153 (8th Cir.1993) (no Due Process right to be housed

24   with compatible inmate); Bjorlin v. Hubbard, No. CIV S–09–1793 2010 WL 457685, *1

25   (E.D.Cal. Feb. 4, 2010) (same).

26          Here, Plaintiff fails to adequately allege that any of the named Defendants knew of any
27   specific risk of harm to Plaintiff from an assault by an inmate. At most, Plaintiff alleges that

28   Defendant Trujillo, Silas and Martinez should have known of a risk of harm to Plaintiff because
                                                         5
 1   he was harmed at a different state prison by his then cellmate, many years earlier. Plaintiff does

 2   not allege that he informed defendants of any specific threat of harm that he faced from his

 3   cellmate. Plaintiff does not allege that Plaintiff informed Defendants that this cellmate was a

 4   danger or allege anything more than that Plaintiff should have remained single cell because he

 5   had been attacked before. Plaintiff merely alleges he was denied single cell status in January 2018

 6   and the attack occurred in November 2018. This is an insufficient allegation for an Eighth

 7   Amendment claim. Plaintiff has failed to allege plausible facts that the officials knew of and

 8   disregarded an excessive risk to inmate health or safety from his cellmate. Despite being advised

 9   previously of this deficiency and given leave to amend, Plaintiff has been unable to cure this

10   deficiency.

11          D.      Fourteenth Amendment – Due Process - Hearing on RVR

12          “When protected interests are implicated, the right to some kind of prior hearing is

13   paramount....” Neal v. Shimoda, 131 F.3d 818, 830 (9th Cir. 1997) (quoting Board of Regents of

14   State Colleges v. Roth, 408 U.S. 564, 569-70 (1972)). However, “[p]rison disciplinary

15   proceedings are not part of a criminal prosecution, and the full panoply of rights due a defendant

16   in such proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). With

17   respect to prison disciplinary proceedings, the minimum procedural requirements that must be

18   met are: (1) written notice of the charges; (2) at least 24 hours between the time the prisoner

19   receives written notice and the time of the hearing, so that the prisoner may prepare his defense;

20   (3) a written statement by the fact finders of the evidence they rely on and reasons for taking
21   disciplinary action; (4) the right of the prisoner to call witnesses in his defense, when permitting

22   him to do so would not be unduly hazardous to institutional safety or correctional goals; and (5)

23   assistance to the prisoner where the prisoner is illiterate or the issues presented are legally

24   complex. Id. at 563-71. As long as the five minimum Wolff requirements are met, due process

25   has been satisfied. Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir. 1994), abrogated on other

26   grounds by Sandin v. Connor, 515 U.S. 472 (1995). In addition, “some evidence” must support
27   the decision of the hearing officer, Superintendent v. Hill, 472 U.S. 445, 455 (1985), and the

28   evidence must have some indicia of reliability, Cato v. Rushen, 824 F.2d 703, 705 (9th Cir.
                                                         6
 1   1987). The “some evidence” standard is not particularly stringent, and the relevant inquiry is

 2   whether “there is any evidence in the record that could support the conclusion reached....” Hill,

 3   472 U.S. at 455-56.

 4          It is unclear from Plaintiff’s allegations what he claims was the Due Process violation at

 5   his RVR hearing. Plaintiff claims he was denied witnesses, but this lacks factual specificity such

 6   as did he request witnesses, whether they were denied for security issues, and other factual

 7   allegations about his to RVR hearings. Thus, Plaintiff’s factual allegations fail to establish that

 8   the disciplinary proceeding did not meet the minimum procedural requirements. Despite being

 9   advised previously of this deficiency and given leave to amend, Plaintiff has been unable to cure

10   this deficiency.

11          E.      Equal Protection

12           Equal protection claims arise when a charge is made that similarly situated individuals

13   are treated differently without a rational relationship to a legitimate state purpose. See San

14   Antonio School District v. Rodriguez, 411 U.S. 1 (1972). Prisoners are protected from invidious

15   discrimination based on race. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974). Racial

16   segregation is unconstitutional within prisons save for the necessities of prison security and

17   discipline. See Cruz v. Beto, 405 U.S. 319, 321 (1972) (per curiam). Prisoners are also protected

18   from intentional discrimination on the basis of their religion. See Freeman v. Arpaio, 125 F.3d

19   732, 737 (9th Cir. 1997). Equal protection claims are not necessarily limited to racial and

20   religious discrimination. See Lee v. City of Los Angeles, 250 F.3d 668, 686-67 (9th Cir. 2001)
21   (applying minimal scrutiny to equal protection claim by a disabled plaintiff because the disabled

22   do not constitute a suspect class); see also Tatum v. Pliler, 2007 WL 1720165 (E.D. Cal. 2007)

23   (applying minimal scrutiny to equal protection claim based on denial of in-cell meals where no

24   allegation of race-based discrimination was made); Hightower v. Schwarzenegger, 2007 WL

25   732555 (E.D. Cal. March 19, 2008).

26          In order to state a § 1983 claim based on a violation of the Equal Protection Clause of the
27   Fourteenth Amendment, a plaintiff must allege that defendants acted with intentional

28   discrimination against plaintiff, or against a class of inmates which included plaintiff, and that
                                                        7
 1   such conduct did not relate to a legitimate penological purpose. See Village of Willowbrook v.

 2   Olech, 528 U.S. 562, 564 (2000) (holding that equal protection claims may be brought by a “class

 3   of one”); Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000); Barren v.

 4   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); Federal Deposit Ins. Corp. v. Henderson, 940

 5   F.2d 465, 471 (9th Cir. 1991); Lowe v. City of Monrovia, 775 F.2d 998, 1010 (9th Cir. 1985).

 6          Plaintiff states conclusory allegations that he was discriminated against by defendants

 7   because of his race in being found guilty of a violation for fighting and being assessed 30-60

 8   days. Again, Plaintiff has pleaded no facts indicating that he was placed in a double cell due to

 9   discrimination on the basis of a protected class. Further, Plaintiff has no pleaded facts that he was

10   assessed 30-60 days because of his race. Plaintiff’s conclusory statement that he was

11   discriminated against because of his race is not sufficient. Despite being advised previously of

12   this deficiency and given leave to amend, Plaintiff has been unable to cure this deficiency.

13          F. Retaliation

14          “Prisoners have a First Amendment right to file grievances against prison officials and to

15   be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)

16   (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) ). “Within the prison context, a

17   viable claim of First Amendment retaliation entails five basic elements: (1) An assertion that a

18   state actor took some adverse action against an inmate (2) because of (3) that prisoner’s protected

19   conduct, and that such action (4) chilled the inmate’s exercise of his First Amendment rights, and

20   (5) the action did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson,
21   408 F.3d 559, 567–68 (9th Cir. 2005). To state a cognizable retaliation claim, Plaintiff must

22   establish a nexus between the retaliatory act and the protected activity. Grenning v. Klemme, 34

23   F.Supp.3d 1144, 1153 (E.D. Wash. 2014).

24          Mere verbal harassment or abuse does not violate the Constitution and, thus, does not give

25   rise to a claim for relief under 42 U.S.C. § 1983. Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th

26   Cir. 1987). In addition, threats do not rise to the level of a constitutional violation. Gaut v. Sunn,
27   810 F.2d 923, 925 (9th Cir. 1987).

28          Plaintiff’s allegations are conclusory and fail to allege that Defendant Trujillo knew of
                                                         8
 1   Plaintiff’s 602 or took any “adverse action” against Plaintiff because of the 602. Although not

 2   clear, the allegations suggest that Plaintiff was found guilty of the RVR for fighting, and after

 3   that, Plaintiff filed his 602. In addition, Plaintiff has failed to allege the facts for each of the

 4   elements of a claim for retaliation. Despite being advised previously of this deficiency and given

 5   leave to amend, Plaintiff has been unable to cure this deficiency.

 6           G.      False Reports/Accusations

 7           The creation of false evidence, standing alone, is not actionable under § 1983. See

 8   Hernandez v. Johnston, 833 F.2d 1316, 1319 (9th Cir. 1987) (independent right to accurate prison

 9   record has not been recognized); Johnson v. Felker, No. 1:12–cv–02719 GEB KJN (PC), 2013

10   WL 6243280, at *6 (E.D. Cal. Dec. 3, 2013) (“Prisoners have no constitutionally guaranteed right

11   to be free from false accusations of misconduct, so the mere falsification of a report does not give

12   rise to a claim under section 1983.”) (citations omitted). Moreover, “plaintiff cannot state a

13   cognizable Eighth Amendment violation based on an allegation that defendant[ ] issued a false

14   rule violation against plaintiff.” Jones v. Prater, No. 2:10-cv-01381 JAM KJN P, 2012 WL

15   1979225, at *2 (E.D. Cal. Jun. 1, 2012); see also Youngs v. Barretto, No. 2:16-cv-0276 JAM AC

16   P, 2018 WL 2198707, at *3 (E.D. Cal. May 14, 2019) (noting that issuance of false rules violation

17   report does not rise to the level of cruel and unusual punishment) (citations omitted).

18           Plaintiff cannot state a claim for falsely being accused of an RVR for fighting.

19           H.      Habeas Corpus and Double Jeopardy

20           Plaintiff is challenging the 30-60 day length of confinement of his RVR conviction.
21           “Federal law opens two main avenues to relief on complaints related to imprisonment: a

22   petition for writ of habeas corpus, 28 U.S.C. § 2254, and a complaint under...42 U.S.C. § 1983.”

23   Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam). “Challenges to the validity of any

24   confinement or to particulars affecting its duration are the province of habeas corpus; requests for

25   relief turning on circumstances of confinement may be presented in a § 1983 action.” Id. (internal

26   citation omitted). It has long been established that state prisoners cannot challenge the fact or
27   duration of their confinement in a section 1983 action and their sole remedy lies in habeas corpus

28   relief. Wilkinson v. Dotson, 544 U.S. 74, 78 (2005). Often referred to as the favorable termination
                                                           9
 1   rule or the Heck bar, this exception to section 1983’s otherwise broad scope applies whenever

 2   state prisoners “seek to invalidate the duration of their confinement-either directly through an

 3   injunction compelling speedier release or indirectly through a judicial determination that

 4   necessarily implies the unlawfulness of the State’s custody.” Wilkinson, 544 U.S. at 81; Heck v.

 5   Humphrey, 512 U.S. 477, 482, 486-487 (1994); Edwards v. Balisok, 520 U.S. 641, 644 (1997).

 6             In Heck, the Supreme Court held that in order to recover damages for alleged

 7   “unconstitutional conviction or imprisonment, or for other harm caused by actions whose

 8   unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the

 9   conviction or sentence has been reversed on direct appeal, expunged by executive order, declared

10   invalid by a state tribunal authorized to make such determination, or called into question by a

11   federal court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” 512 U.S. at 486. Thus, “a

12   state prisoner’s § 1983 action is barred (absent prior invalidation)-no matter the relief sought

13   (damages or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to

14   conviction or internal prison proceedings)-if success in that action would necessarily demonstrate

15   the invalidity of confinement or its duration.” Wilkinson, 544 U.S. at 81-82.

16             Plaintiff may not proceed in a civil rights action to challenge the validity of his sentence.

17   His exclusive method is by an action for a writ of habeas corpus.

18             Plaintiff also claims a violation of double jeopardy because he was tried twice for the

19   same rules violation.

20             The Double Jeopardy Clause precludes “a second prosecution for the same offense,” and
21   prevents “the State from ‘punishing twice, or attempting a second time to punish criminally, for

22   the same offense.’ ” Kansas v. Hendricks, 521 U.S. 346, 369, 117 S.Ct. 2072, 138 L.Ed.2d 501

23   (1997), quoting Witte v. United States, 515 U.S. 389, 396, 115 S.Ct. 2199, 132 L.Ed.2d 351

24   (1995).

25             To the extent Plaintiff is attempting to plead a double jeopardy claim, his federal legal

26   remedy lies in a writ of habeas corpus. When a prisoner challenges the legality or duration of his
27   custody, or raises a constitutional challenge which could entitle him to an earlier release, his sole

28   federal remedy is a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 485–86, 93 S.Ct.
                                                          10
 1   1827, 36 L.Ed.2d 439 (1973); Young v. Kenny, 907 F.2d 874, 875 (9th Cir.1990), cert. denied 11

 2   S.Ct. 1090 (1991).

 3             I.     Americans with Disabilities Act

 4             Plaintiff refers to himself as an ADA inmate, and it is unclear if he is asserting ADA

 5   claims.

 6             Title II of the ADA “prohibit[s] discrimination on the basis of disability.” Lowell v.

 7   Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002). However, Plaintiff cannot bring an action under

 8   42 U.S.C. § 1983 against a State official in his or her individual capacity to vindicate rights

 9   created by Title II of the ADA. See Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002).

10             Additionally, treatment, lack of treatment, or misdiagnosis will not support such a claim.

11   The ADA prohibits discrimination because of disability, not inadequate treatment for disability.

12   Simmons, 609 F.3d at 1022, overruled on other grounds by Castro v. Cty. of Los Angeles, 833

13   F.3d 1060, 1071 (9th Cir. 2016); see also Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996)

14   (“[T]he Act would not be violated by a prison’s simply failing to attend to the medical needs of

15   its disabled prisoners .... The ADA does not create a remedy for medical malpractice.”).

16   Inadequate treatment or lack of treatment for Plaintiff's medical condition does not in itself

17   suffice to create liability under the ADA. Tandel v. Cty. of Sacramento, 2015 WL 1291377, at

18   *18 (E.D. Cal. Mar. 20, 2015). Thus, Plaintiff's complaint regarding treatment decisions are not

19   sufficient. Bryant, 84 F.3d at 249 (“No discrimination is alleged; Bryant was not treated worse

20   because he was disabled. His complaint is that he was not given special accommodation.”)
21             J.     Conspiracy

22             To establish a cognizable claim for conspiracy under 42 U.S.C. § 1983, a plaintiff must

23   allege (1) the existence of an express or implied agreement among the defendants to deprive the

24   plaintiff of his constitutional rights, and (2) an actual deprivation of those rights resulting from

25   that agreement. Avalos v. Baca, 596 F.3d 583, 592 (9th Cir. 2010). To establish a conspiracy,

26   Plaintiff allege specific facts showing “an agreement or meeting of the minds to violate
27   constitutional rights. To be liable, each participant in the conspiracy need not know the exact

28   details of the plan, but each participant must at least share the common objective of the
                                                         11
 1   conspiracy.” Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2002) (internal citations and quotation

 2   marks omitted). The mere conclusory statement that defendants “conspired” together is not

 3   sufficient to state a cognizable claim. Woodrum v. Woodward Cnty., 866 F.2d 1121, 1126 (9th

 4   Cir. 1989).

 5          Here, Plaintiff asserts that Trujillo, Martinez, Sotelo and Sillas are acting, and, in the past,

 6   have acted, jointly together to obstruct, deny, delay, and deprive Plaintiff of his right to single cell

 7   status. However, Plaintiff has failed to allege any specific facts showing the existence of an

 8   agreement, or a meeting of the minds, among specified Defendants to deprive Plaintiff of his

 9   constitutional rights. Moreover, Plaintiff does not have a constitutional right to single cell status.

10   Therefore, Plaintiff has not alleged a cognizable claim for conspiracy.

11          IV.     Conclusion and Order

12          For the reasons discussed herein, Plaintiff’s first amended complaint fails to state a

13   cognizable claim for relief. Despite being provided with the relevant pleading and legal standards

14   in the Court’s prior order screening Plaintiff’s original complaint, Plaintiff has been unable to

15   cure the identified deficiencies and further leave to amend is not warranted. Lopez v. Smith, 203

16   F.3d 1122, 1130 (9th Cir. 2000).

17          Accordingly, it is HEREBY RECOMMENDED that this action be dismissed, with

18   prejudice, for failure to state a cognizable claim upon which relief may be granted.

19          These findings and recommendation will be submitted to the United States District Judge

20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
21   days after being served with these findings and recommendation, Plaintiff may file written

22   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

23   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        12
 1   specified time may result in the waiver of the “right to challenge the magistrate’s factual

 2   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 3   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     December 27, 2019                          /s/ Barbara    A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       13
